DETAILED ACTION
Status of Claims
The amendment filed 08/15/2022 has been entered. Claims 1-8 remain pending.
Applicant's arguments have been fully considered but they are not persuasive. The previous double patenting rejection of claims 1 and 4-8 is maintained and reiterated below. See Response to Arguments.

Double Patenting
Claims 1 and 4-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-10 of copending Application No. 16/771,099 in view of Kondo et al. (US 6,025,091). Conflicting claim 6 teaches a gasket for a secondary battery including a rust inhibitor (an anti-rust material + a polymer resin) and a base resin. Chemical formula 1 reads on instant formula 1-1. The conflicting application does not teach the base resin is a polybutylene terephthalate. Kondo, directed to a cell gasket, teaches the cell gasket made of a polybutylene terephthalate. By using a gasket containing polybutylene terephthalate, electrolyte leakage from the cell can be prevented.
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant argues the conflicting applicant has been amended with subject matter of claim 5 in that application rendering the double patenting rejection moot. In response, the conflicting application in view of Kondo still reads on instant application despite having the addition limitation of claim 5. The conflicting application may be more specific but still reads on instant application. In comparison, no double patenting rejection has made for instant application reading on the conflicting application. For this reason, the double patenting rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS BARCENA/Primary Examiner, Art Unit 1723